NO. 07-03-0043-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                       JUNE 17, 2003

                           ______________________________


              DALE SUE JONES AND STANLEY RAY JONES, APPELLANTS

                                            V.

                         TED SCOTT, M.D., ET AL., APPELLEES


                         _________________________________

              FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2001-513,918; HONORABLE J. BLAIR CHERRY, JR., JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION1


      Proceeding pro se, appellants Dale Sue Jones and Stanley Ray Jones perfected

this appeal from the trial court’s order of December 6, 2002, dismissing their health care



      1
          Tex. R. App. P. 47.2(a).
liability claim against appellee New Reflections. The reporter’s record was filed on March

11, 2003, and the clerk’s record was filed on May 13, 2003. Based on our examination of

the record and the rationale expressed herein, we must dismiss this purported appeal for

want of jurisdiction.


       This Court is obligated to determine, sua sponte, its jurisdiction to hear an appeal.

Welch v. McDougal, 876 S.W.2d 218, 220 (Tex.App.--Amarillo 1994, writ denied); see also

New York Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 678 (Tex. 1990). That

jurisdiction is established by various constitutional and statutory provisions. See, e.g.,

Tex. Const. art. 5, § 6; Tex. Gov’t Code Annotated § 22.220 (Vernon 1988). This Court

has no jurisdiction to review an interlocutory order absent an express grant of authority.

See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2003).


       Initially, we note that pro se litigants are held to the same standards as licensed

attorneys and must comply with applicable laws and rules of procedure. Holt v. F.F.

Enterprises, 990 S.W.2d 756, 759 (Tex.App.–Amarillo 1998, no pet.). A review of the

record establishes that by their original petition, appellants sued Ted Scott, M.D., Sandra

Dickerson, M.D., Chanda Dihania, M.D., Rolf Gordhamer, Susan Bickel, Covenant Health

System, and New Reflections. The record contains orders of dismissal as to Dickerson,

Dihania, Gordhamer, Covenant Health System, and New Reflections. The record also

contains a motion to dismiss filed by Scott by which he requests the case be dismissed for

the Joneses’ failure to file an expert report and failure to comply with the Texas Medical

                                             2
Liability and Insurance Improvement Act. See Tex. Rev. Civ. Stat. Ann. art. 4590i, §

13.01(d) (Vernon Supp. 2003). Pursuant to Scott’s motion, the trial court signed an order

on February 8, 2002, directing the Joneses to file an expert report in compliance with the

Act within 30 days, noting that failure to do so would result in dismissal with prejudice and

payment of Scott’s reasonable attorney’s fees and costs. The clerk’s record, however,

does not include an order dismissing the case as to Scott.


       By letter dated May 19, 2003, this Court notified appellants of the defect and

directed that they show cause why the appeal should not be dismissed for want of

jurisdiction. Appellants responded contending their appeal is from a final order that

disposes of all issues. In support of their contention, they rely on the definition of

“interlocutory” in Black’s Law Dictionary 815 (6th ed. 1990). Attached as an exhibit to their

response is a copy of an article entitled “Requirements for Appealing a Decision,” from an

unidentified authority, on which they also rely. The article provides in part:


       Any court order that does not complete the case is not considered a final
       order. For example, if the judge denies a motion to dismiss, the proceeding
       will continue and the order denying the motion is considered an interim order
       or interlocutory order, not a final order. . . . On the other hand, if the judge
       grants the motion to dismiss the case, that order is final. . . .


Appellants rely on the foregoing language in support of their contention that because the

trial court granted New Reflections’s motion to dismiss, it is final and appealable and

disposes of the case. However, where multiple defendants are involved, an order that


                                              3
does not dispose of all claims and parties is interlocutory and not appealable. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 201 (Tex. 2001) (holding that when there has

not been a conventional trial on the merits, an order or judgment is interlocutory and not

final for purposes of appeal unless it actually disposes of every pending claim and party

or unless it clearly and unequivocally states that it finally disposes of all claims and

parties). Nothing in this record indicates disposition of the claim against Ted Scott, M.D.

Therefore, this Court is without power to review this purported appeal and has jurisdiction

only to dismiss the appeal. Steeple Oil and Gas Corporation v. Amend, 394 S.W.2d 789,

790 (Tex. 1965).


       Accordingly, the appeal is dismissed for want of jurisdiction.


                                          Don H. Reavis
                                            Justice




                                            4